UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05364 American High-Income Trust (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: September 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American High-Income TrustSM [photo of a mirrored-glass building] Special feature The role of a high-yield bond fund in a diversified portfolio „ See page 4 Annual report for the year ended September 30, 2010 American High-Income TrustSM seeks a high level of current income and, secondarily, capital appreciation through a diversified, carefully supervised portfolio consisting primarily of lower rated, higher risk corporate bonds. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Results at a glance For periods ended September 30, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 2/19/88) American High-Income Trust (Class A shares) % Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index1,2 — Credit Suisse High Yield Index2 Lipper High Current Yield Funds Index3 Citigroup Broad Investment-Grade (BIG) Bond Index2 1 This index did not exist prior to December 31, 1992. 2 The market indexes are unmanaged, and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3 The Lipper Index does not reflect the effect of sales charges. Since its inception through September 30, 2010, American High-Income Trust ranked 3rd in total return among the 35 high current yield funds in existence throughout the period, according to Lipper. For the 10 years ended September 30, 2010, the fund ranked 58th of 234; for the five years ended September 30, 2010, it ranked 154th of 351; and for the 12 months ended September 30, 2010, it ranked 204th of 482. Lipper rankings do not reflect the effect of sales charges. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 25 and 26 for details. The fund’s 30-day yield for Class A shares as of October 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 6.03%. The fund’s distribution rate for Class A shares as of that date was 7.07%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. See page 3 for Class A share results with relevant sales charges deducted. Results for other share classes can be found on page 30. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Investing in bonds issued outside the U.S. may be subject to additional risks. They include currency fluctuations, political and social instability, differing securities regulations and accounting standards, higher transaction costs, possible changes in taxation; illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: Buoyed by better-than-expected corporate earnings, a continued decline in default rates and a strong appetite among investors for high-yielding assets, the high-yield bond market continued to post strong gains in fiscal 2010, with returns on higher yielding debt outpacing those of both higher quality bonds and developed market equities. In this environment, American High-Income Trust reported a total return of 16.8% for the 12 months ended September 30, 2010, assuming the reinvestment of monthly dividends totaling approximately 83 cents a share. Shareholders who reinvested dividends received an income return of 8.3% for the year. Those who elected to take dividends in cash received an income return of 8.0% and saw the value of their shares increase 8.2%. Those results compare with a 17.2% return for the Lipper High Current Yield Funds Index, a benchmark of similar funds, and a 17.8% gain for the Credit Suisse High Yield Index, which attempts to mirror the high-yield debt markets. The latter index is unmanaged and includes no expenses. This year, we are introducing a new benchmark, the Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index, which covers the universe of fixed-rate, non-investment-grade debt and limits the maximum exposure of any one issuer to 2%. The index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, account fees, expenses or taxes. It will replace the Credit Suisse High Yield Index starting in next year’s annual report. We believe this index better reflects the universe in which American High-Income Trust invests. For the past 12-month period, this index posted an 18.2% total return. By comparison, the Citigroup Broad Investment-Grade (BIG) Bond Index, an unmanaged index that measures high-quality bond markets including Treasuries, posted a 7.8% gain, not including expenses. The unmanaged Standard & Poor’s 500 Composite Index, a broad measure of mostly large U.S. stocks, returned 10.2% for the same period. The year in review The double-digit gains for fiscal 2010 reflect a continuation of the rebound from severely depressed prices in 2008, when troubles in the credit market deepened into the worst financial crisis since the Great Depression. That year, many companies in the high-yield market were unable to raise money to repay maturing debt. Grave concerns about liquidity and solvency in the financial system frightened investors, causing bond prices to decline and market yields to rise. In 2009, credit markets re-opened, giving companies the liquidity and financing options they needed to manage their capital structures in an appropriate manner. As fears of insolvency in the financial system subsided, investors rushed back into the markets to take advantage of lower prices, helping the high-yield market to post some of the highest gains of its lifetime. [photo of a mirrored-glass building]  In this report Special feature 4 The role of a high-yield bond fund in a diversified portfolio In a world of lowered income, a high-yield bond fund can be an important part of a long-term shareholder’s portfolio. Contents 1 Letter to shareholders 3 The value of a long-term perspective 10 Summary investment portfolio 15 Financial statements 31 Board of trustees and other officers [Begin Sidebar] Conditions in the high-yield bond market continued to improve throughout fiscal 2010, propelled by strong investor demand for higher yielding debt, a recovering economy and a surge of refinancing among companies looking to improve their capital structures. [End Sidebar] Conditions in the high-yield bond market continued to improve throughout fiscal 2010, propelled by strong investor demand for higher yielding debt, a recovering economy and a surge of refinancing among companies looking to improve their capital structures. In addition, the Federal Reserve stepped in to actively buy Treasuries and mortgages in fixed-income markets, which helped lower interest rates and boost fixed-income markets across the board. As the markets have become more fairly valued, we believe fundamental factors will be the key driver of returns going forward. In addition, the market still faces a number of challenges, including weak economic growth, high unemployment and uncertainties surrounding the implementation of health care legislation and financial reform. In this environment, we believe that in-depth research and analysis, attention to risk and security selection will be critical factors in building the fund’s portfolio. For us, that means identifying those companies with strong or improving fundamentals and the liquidity necessary to meet their debt obligations through a variety of business and market cycles. Managing expectations going forward It’s important to note that the past several years have been an unusual market cycle of extreme highs and lows. While we have been pleased with the fund’s returns for fiscal 2009 and fiscal 2010, these gains follow a period of severely depressed bond prices. Now that market valuations have moved closer to historical norms, we believe it is reasonable to expect more modest returns in the months ahead. To manage expectations, it’s helpful to consider results over longer periods that encompass a variety of market cycles. On average, shareholders in the fund have earned an annual total return of 7.1%, with dividends and capital gains reinvested, for the past 10-year period ended September 30, 2010. That compares to a 5.5% total return for the Lipper High Current Yield Funds Index, an 8.2% total return for the Credit Suisse High Yield Index, and an 8.1% total return for the Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index. American High-Income Trust will undoubtedly again go through periods where the value of your shares will decline; in the high-yield market, price fluctuations should be anticipated. But for long-term investors who have the ability to ride out short-term volatility in the market, high-yield bonds can be an important part of their income-generating assets. To gain a better understanding of the role a high-yield bond fund can play in a diversified portfolio, please see the article on page 4. As always, we appreciate your continued support and long-term investment perspective. Sincerely, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman /s/ David C. Barclay David C. Barclay President November 11, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective Here’s how a $10,000 investment in American High-Income Trust grew between February 19, 1988, when the fund began operations, and September 30, 2010, the end of its latest fiscal year. As you can see, that $10,000 grew to $62,318 with all distributions reinvested. Fund results shown reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625.2 [begin mountain chart] Year ended Sept. 30th American High-Income Trust Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index3,4 Credit Suisse High Yield Index3 Lipper High Current Yield Funds Index5 Citigroup Broad Investment-Grade (BIG) Bond Index3 Consumer Price Index (inflation)6 2/19/88 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000. 3The market indexes are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 4From February 19, 1988, through December 31, 1992, the Credit Suisse High Yield Index was used because the Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index did not yet exist. Since January 1, 1993, the Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index has been used. 5Results of the Lipper High Current Yield Funds Index reflect fund expenses but do not reflect any applicable front-end sales charges. If any applicable front-end sales charges were included, results of the index would be lower. 6Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 7For the period February 19, 1988 (when the fund began operations) through September 30, 1988. Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended September 30, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. The total annual fund operating expense ratio was 0.68% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 25 and 26 for details. [Begin Sidebar] The role of a high-yield bond fund in a diversified portfolio In a world of lowered income, a high-yield bond fund can be an important part of a long-term shareholder’s portfolio. [End Sidebar] [photo of mirrored-glass buildings] [photo of a mirrored-glass building] [Begin Sidebar] Striking a balance Investing in high-yield bonds is essentially a process of balancing risk against the prospects of receiving a higher return, both in income and the potential for capital appreciation. [End Sidebar] Looking for sources of investment income in the current interest-rate environment can be quite a challenge. As of September 30, 2010, one-year certificates of deposit, or CDs, were paying an average 1.08% interest,1 investment-grade corporate bonds were yielding an average 3.63%,2 and the average S&P 500 stock was producing a 1.96% yield. By comparison, high-yield bonds were yielding an average 7.80%.3 “There are simply not many places to find yield these days,” says David Barclay, president of American High-Income Trust. “In today’s investment environment, high-yield bond funds can be an important part of a portfolio’s income-generating assets, as long as investors recognize there is a combination of bond and equity risk and are able to stay invested through various market cycles.” In addition, high-yield bonds offer the potential for capital appreciation. A growing economy or improvements in an industry or issuing company — such as a ratings upgrade, a new product line or improved earnings — can also benefit shareholders by increasing the price of the high-yield bond. “For longer term investors who have the ability to undergo some fluctuations in the value of their holdings, high-yield bond funds provide an intermediate step between stable, short-term investments, which have low yields and limited volatility, and the equity market, which has a history of higher volatility and historically higher returns,” adds Abner Goldstine, a portfolio counselor in the fund. Striking a balance Investing in high-yield bonds is essentially a process of balancing risk against the prospects of receiving a higher return, both in income and the potential for capital appreciation. High-yield bonds pay higher interest rates because they are issued by companies that do not qualify for an investment-grade rating by one of the leading credit-rating agencies. Companies are rated based on the agency’s opinion of the issuer’s ability to make scheduled interest and principal payments. The lower the credit rating, the more difficult it may be for the issuer to make interest payments and repay principal. High-yield bonds are sometimes called “junk” bonds. It’s important to remember, however, that a number of issuers of high-yield bonds are young emerging companies that some day will be larger mainstream companies. Because high-yield securities have a combination of equity and bond risk, they react to how well the issuer’s business is doing and also to external factors, such as general economic trends and investor confidence as reflected in stock market activity. 1As measured by Bloomberg. 2As measured by Barclays Capital U.S. Corporate Index. 3As measured by Barclays Capital U.S. Corporate High Yield Index. [Begin Sidebar] The impact of interest rates As an asset class, high yield is much less sensitive to broad moves in interest rates and more sensitive to idiosyncratic changes in credit quality. [End Sidebar] [photo of a mirrored-glass building] There is, however, a fundamental difference when it comes to investing in high-yield bond funds versus equity funds. “High-yield bond investors are creditors, not owners,” says Barclay. “Because you are a lender and not an owner, the company has an obligation to pay you that it does not have to equity shareholders.” That gives you some downside protection, even though you may still benefit in similar ways as an equity investor, including the potential for capital appreciation. In other words, a company must pay bondholders interest and principal if it has the cash to do so. A stockholder’s investment, on the other hand, generally will fluctuate in a less predictable manner. Furthermore, in the event of bankruptcy, bondholders have priority over stockholders in the claim on corporate assets. The impact of interest rates and market cycles The market price of bonds is influenced by a variety of market conditions, including the general level of interest rates. Like investment-grade bonds, high-yield bond prices usually move in the opposite direction of their yield. Rising rates typically result in declining bond prices, while declining rates cause prices to rise. “Yet, as an asset class, high yield is much less sensitive to broad moves in interest rates and more sensitive to idiosyncratic changes in credit quality,” says David Daigle, a portfolio counselor in the fund. “High-yield bonds tend to have relatively short duration periods, which make them less sensitive to Treasury yields and more sensitive to GDP growth.” In addition, the economic conditions that often lead interest rates to rise are beneficial to high-yield bonds. “For that reason, we spend a greater amount of time worrying about the state of the economy, which has a more profound effect on high-yield bonds,” says Daigle. “In a rising Treasury yield environment, high yield can still do well because of rising credit quality.” So what is the best economic environment for high-yield bonds? Generally, high yield can do well in an environment of disinflation and low, single-digit GDP growth. “High yield is the ‘Goldilocks’ of the corporate market,” says Marc Linden, another portfolio counselor in the fund. “When the economy is too hot, high-yield bonds tend to act like investment-grade bonds. When the economy is too cold, they tend to act like equities.” The ability to navigate different market environments is an important factor in managing the fund. “It’s not a cookie-cutter approach,” Barclay says. “As markets change, we change. It gives us the ability to look at new industries, new instruments, new geographies. We have the research capacity and flexibility in the fund to understand what’s going on in the broader market and make the appropriate investment decisions.” How your fund manages risk Because American High-Income Trust invests primarily in lower rated corporate bonds, which possess a greater exposure to risk than high-quality bonds, the portfolio counselors and investment analysts who manage the fund carefully weigh the rewards of each bond against the potential risks before any purchase is made. “We do not manage the fund by trying to hit some target yield,” says Barclay. “We are not seeking yield at the expense of return later. We first look for holdings that can meet their debt obligations over a variety of business and market cycles and then, from those companies, look for the ones with the most attractive yields. We would rather take less risk and accept a lower yield that is more sustainable.” Potential risks fall into several main categories. In addition to interest rate risk, as discussed above, the fund’s investment professionals also look at credit risk, liquidity risk and market volatility. Credit risk refers to the ability of a bond issuer to make timely payments of interest and principal. A default is the most severe form of credit risk. A bond issuer is said to be in default if an interest payment has been missed, the repayment of principal is not made on a timely basis or the technical provisions of a bond agreement have been violated. “If a weak economic recovery continues, we need to be careful and diligent in our research to ensure that a company can do well and manage through a struggling economic environment,” says Barclay. [Begin Sidebar] A unique management system American High-Income Trust is managed in a unique fashion — as are all the American Funds — using a method we call the multiple portfolio counselor system. In this system, each of the fund’s portfolio counselors is entrusted with a segment of the portfolio to manage as he or she deems appropriate, within the objective of the fund. This allows them to focus on the sectors of the market they know best and deem the best value. What makes the system special is that it enables counselors to consult with each other, yet follow their own highest convictions. Because the fund is not dependent on any single individual, transition of fund management from one generation to the next becomes almost seamless. American High-Income Trust has five counselors, each of whom has at least 12 years of experience.* A fourth segment of the fund is managed directly by the fund’s investment analysts, each contributing to the portfolio in his or her own area of expertise. Those contributions, in turn, signal to counselors the degree of an analyst’s conviction. This type of portfolio management provides for diverse viewpoints and leads to consistent results. Because not every individual style works in every market environment, this system balances out the different styles and provides greater stability over the long term. [Begin Photo Caption] [photo of Abner D. Goldstine] Abner D. Goldstine 59 years of investment experience [End Photo Caption] [Begin Photo Caption] [photo of David C. Barclay] David C. Barclay 29 years of investment experience [End Photo Caption] [Begin Photo Caption] [photo of David Daigle] David Daigle 16 years of investment experience [End Photo Caption] [Begin Photo Caption] [photo of Marc Linden] Marc Linden 16 years of investment experience [End Photo Caption] [Begin Photo Caption] [photo of Ellen Carr] Ellen Carr 12 years of investment experience [End Photo Caption] *As of December 2010. [End Sidebar] Another risk is market volatility, which is driven by supply and investor demand. “Investors need to understand that high-yield bonds have a level of volatility that is greater than investment-grade bonds,” says Linden. “In addition, the high-yield market tends to be made up of smaller total-capitalization companies. Because a significant component of their total capitalization is debt, high-yield bonds tend to be more volatile than other parts of the bond market.” Liquidity risk refers to an investor’s ability to sell a bond quickly and at an appropriate price. High-yield bonds can sometimes be less liquid than investment-grade bonds, depending on the issuer and market conditions. “As we have learned, markets can close down suddenly and dramatically,” says Barclay. “During periods of increased market volatility, investors often become more risk averse, which can reduce the demand for high-yield bonds and make them harder to sell than investment-grade or government bonds.” [Begin Sidebar] The benefits of staying the course Despite the volatility of the past decade, high-yield bond investors who were able to ride out the market cycles and maintain a long-term perspective enjoyed solid returns. Fund results shown are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Comparing calendar-year total returns (2000 – 2009) [begin bar chart] American High-Income Trust S&P 500 Citigroup BIG Index Lipper High Current Yield Bond Funds Index 01/01/2000 - 12/31/2000 -3.25
